Exhibit SCANA CORPORATION DIRECTOR COMPENSATION AND DEFERRAL PLAN (including amendments through December 31, 2009) SCANA CORPORATION DIRECTOR COMPENSATION AND DEFERRAL PLAN TABLE OF CONTENTS Page SECTION 1. ESTABLISHMENT AND PURPOSE 1 1.1 ESTABLISHMENT OF THE PLAN 1 1.2 PURPOSE OF THE PLAN 1 SECTION 2. DEFINITIONS 2 2.1 DEFINITIONS 2 2.2 GENDER AND NUMBER 4 SECTION 3. ELIGIBILITY AND PARTICIPATION 5 3.1 ELIGIBILITY 5 3.2 ELECTION OF COMPENSATION PAYMENT 5 3.3 PAYMENT OF COMPANY STOCK 5 3.4 STOCK 5 3.5 ISSUANCE OF COMPANY STOCK 6 3.6 EFFECT OF STOCK DIVIDENDS AND OTHER CHANGES IN CAPITAL STRUCTURE 6 SECTION 4. ELECTION TO DEFER 7 4.1 DEFERRAL ELECTION 7 4.2 DEFERRAL PERIOD 7 4.3 ELECTION TO DEFER A PREVIOUSLY DEFERRED AMOUNT OR CHANGE THE MANNER OF PAYMENT 8 4.4 ELECTION TO CHANGE THE DEFERRAL PERIOD AND/OR FORM OF PAYMENT FOR POST-2004 DCD LEDGERS 9 SECTION 5. CREDITING AND INVESTMENT OF DEFERRALS 10 5.1 DCD LEDGER 10 5.2 ADJUSTMENT OF AMOUNTS CREDITED TO GROWTH INCREMENT LEDGER 10 5.3 ADJUSTMENT OF AMOUNTS CREDITED TO COMPANY STOCK LEDGER 10 5.4 DEEMED INVESTMENTS NOT ACTUAL INVESTMENTS 10 5.5 CHARGES AGAINST DCD LEDGER 10 SECTION 6. PAYMENT OF DEFERRED AMOUNTS 11 6.1 PAYMENT OF DEFERRED AMOUNTS 11 6.2 MANNER OF PAYMENT 11 6.3 FORM OF PAYMENT 11 6.4 ACCELERATION OF PAYMENTS 12 6.5 FINANCIAL EMERGENCY 13 6.6 COMPLIANCE WITH DOMESTIC RELATIONS ORDER 14 SECTION 7. BENEFICIARY DESIGNATION 15 7.1 DESIGNATION OF BENEFICIARY 15 7.2 DEATH OF BENEFICIARY 15 7.3 INEFFECTIVE DESIGNATION 15 i SECTION 8. CHANGE IN CONTROL PROVIDIONS 16 8.1 SUCCESSORS 16 8.2 AMENDMENT AND TERMINATION AFTER CHANGE IN CONTROL 16 SECTION 9. GENERAL PROVISIONS 17 9.1 CONTRACTUAL OBLIGATION 17 9.2 UNSECURED INTEREST 17 9.3 “RABBI” TRUST 17 9.4 NONALIENATION OF BENEFITS 17 9.5 SEVERABILITY 18 9.6 NO INDIVIDUAL LIABILITY 18 9.7 APPLICABLE LAW 18 SECTION 10. PLAN ADMINISTRATION, AMENDMENT AND TERMINATION 19 10.1 IN GENERAL 19 10.2 CLAIMS PROCEDURE 19 10.3 FINALITY OF DETERMINATION 19 10.4 DELEGATION OF AUTHORITY 19 10.5 EXPENSES 19 10.6 TAX WITHHOLDING 19 10.7 INCOMPETENCY 19 10.8 ACTION BY COMPANY 20 10.9 NOTICE OF ADDRESS 20 10.10 AMENDMENT AND TERMINATION 20 10.11 PLAN TO COMPLY WITH CODE SECTION 409A 20 SECTION 11. EXECUTION 21 ii SCANA CORPORATION DIRECTOR COMPENSATION AND DEFERRAL PLAN SECTION
